It must be conceded that the tendency of decisions in this court is to uphold the rights of the husband as they existed at common law, and if the facts before us were like those on which the decisions stand, I should feel constrained to assent to the affirmance of the judgment. They are, however, not identical, and I feel at liberty to dissent, putting my vote on what seems to me the true construction of the statutes relating to married women. By their express terms the wife's estate was to continue her sole and separate property as if she were a single female. (Laws of 1848, chap. 200; 1849, chap. 375; 1860, chap. 90.) As to it, therefore, she is to be regarded as unmarried, and I am unable to see how any portion could pass to her husband jure mariti. The general contention in support of the judgment is that the quality of separate property is extinguished by the wife's death. I cannot so read the statutes, nor do I find therein any words of limitation. At common law the woman, by marriage, became merged or incorporated in the man, and the same event vested in him, as by gift, her property. On the other hand, the statute (1848,supra,) not only permits her to retain it with like effect as if unmarried, but expressly declares that it shall not be subject to the disposal of her husband. By these words the intention of the legislature is made plain, and it carries out the title of that act, which is "for the more effectual protection of the property of married *Page 343 
women." The body of the act shows that this protection is against the rights of the man theretofore acquired by coverture. It is made effective by changing the character of the wife's estate, and giving it the incidents which belong to the property of a single woman. The statute does not change this character at her death, and it follows that her husband can take no part of it under the common law by virtue of any marital rights. The judgment is to the contrary, and should, I think, be reversed.
RAPALLO, ANDREWS and EARL, JJ., concur with MILLER, J.; DANFORTH, J., dissents; RUGER, Ch. J., and FINCH, J., do not vote.
Judgment affirmed.